Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated July 4, 2022.  Claims 1-2, 4-7, 9-14, 16-17 and 19-20 are pending.

Drawings
The drawings were received on July 4, 2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) in view of Rini et al., U.S. Patent 8,307,934 B2 (2012) and Tin et al., U.S. Patent 9,842,812 B2 (2017).
As to claim 1, Kinoshita et al. discloses an electrified vehicle, comprising: 
a high-voltage traction battery having a plurality of electrically connected cell groups (Figure 4, main battery blocks 110 and 120, Column 3, Lines 15-25); 
an electric machine coupled to the traction battery and configured to provide propulsive force to vehicle wheels (Figure 4, motor 5, Column 4, Lines 13-18); 
irreversibly electrically disable the traction battery from providing high-voltage power to at least the electric machine in response to a termination signal (Column 2, Lines 5-20, Column 3, Lines 15-34); and 
a controller coupled to the at least one integrated circuit, the controller programmed to  generate the termination signal to electrically disable the at least one IC in response to the first signal (Figure 4 control circuit 400, Column 3, Lines 26-34).
Kinoshita et al. does not disclose using a speed sensor to determine a disconnection criteria, as claimed.  
Rini et al. discloses a vehicle speed sensor (Column 4, Lines 12-36, vehicle speed from the vehicle); 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle, as disclosed by Kinoshita et al., with the use of vehicle speed as a parameter for generating the termination signal, as claimed, as disclosed by Rini et al., to utilize a common vehicle speed sensor to determine that a disabling of the battery was necessary, possibly indicating a collision where the battery could cause added injury to passengers or responders. 
Kinoshita et al. does not disclose where the integrated circuit (IC) makes the termination, as claimed.
Tin et al. discloses at least one integrated circuit (IC) configured to irreversibly electrically disable (Column 2, Lines 41-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle, as disclosed by Kinoshita et al., with the use of an integrated circuit (IC), as claimed, as disclosed by Tin et al., to self-destruct the integrated circuit and disable the traction battery, making the electrified vehicle safe from discharging the battery improperly.
As to claim 4, Kinoshita et al., as modified by Rini et al. and Tin et al., discloses the electrified vehicle of claim 1.  Kinoshita et al. further discloses the traction battery (Figure 4, circuit connecting to the traction battery, Column 3, Lines 15-43).
Kinoshita et al. does not disclose wherein the at least one IC is located within the traction battery.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing data of the claimed invention to rearrange the IC and the traction battery to place the IC within the traction battery.  This would provide the safest location to ensure connection with the traction battery, just as the disconnect switches of Kinoshita et al. were placed at the traction battery (Figure 5).
See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  See MPEP 2144.04.
As to claim 5, Kinoshita et al., as modified by Rini et al. and Tin et al., discloses the electrified vehicle of claim 1.  Kinoshita et al. further discloses wherein the at least one IC electrically disconnects at least one of the plurality of cell groups from another one of the plurality of cell groups in response to the termination signal (Figure 4, impact destroying switches 302, 303).
As to claim 16, Kinoshita et al. discloses an electrified vehicle, comprising: 
a high-voltage battery having a plurality of electrically connected cell groups (Figure 4, main battery blocks 110 and 120, Column 3, Lines 15-25);
an electric machine coupled to the battery and configured to provide propulsive force to vehicle wheels (Figure 4, motor 5, Column 4, Lines 13-18);  
at least one self-destructing integrated circuit (IC) configured to irreversibly electrically disable the battery from providing high-voltage power to at least the electric machine in response to a termination signal (Column 2, Lines 5-20, Column 3, Lines 15-34); and 
a controller coupled to the vehicle speed sensor and the at least one IC, the controller configured to receive vehicle sensor data and to generate the termination signal in response to the sensor data indicating a potential possibility of electrical shock from the battery (Figure 4 control circuit 400, Column 3, Lines 26-34).
Kinoshita et al. does not disclose using a speed sensor to determine a disconnection criteria, as claimed.  
Rini et al. discloses a vehicle speed sensor (Column 4, Lines 12-36, vehicle speed from the vehicle); 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle, as disclosed by Kinoshita et al., with the use of vehicle speed as a parameter for generating the termination signal, as claimed, as disclosed by Rini et al., to utilize a common vehicle speed sensor to determine that a disabling of the battery was necessary, possibly indicating a collision where the battery could cause added injury to passengers or responders. 
Kinoshita et al. does not disclose where the integrated circuit (IC) makes the termination, as claimed.
Tin et al. discloses at least one integrated circuit (IC) configured to irreversibly electrically disable (Column 2, Lines 41-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the electrified vehicle, as disclosed by Kinoshita et al., with the use of an integrated circuit (IC), as claimed, as disclosed by Tin et al., to self-destruct the integrated circuit and disable the traction battery, making the electrified vehicle safe from discharging the battery improperly.
As to claim 19, Kinoshita et al., as modified by Rini et al. and Tin et al., discloses the electrified vehicle of claim 16.  Kinoshita et al. further discloses wherein the at least one IC is configured to disconnect one of the plurality of cell groups from another one of the plurality of cell groups in response to the termination signal (Figure 4, impact destroying switches 302, 303).


 Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) in view of Rini et al., U.S. Patent 8,307,934 B2 (2012) and Tin et al., U.S. Patent 9,842,812 B2 (2017) as applied to claim 1 above, and further in view of Birner et al., U.S. Patent 10,137,783 B2 (2018).
As to claim 2, Kinoshita et al., as modified by Rini et al. and Tin et al., discloses the electrified vehicle of claim 1.   Kinoshita et al. does not disclose where the vehicle is at a standstill, as claimed.  Birner et al. discloses wherein the disconnection criteria includes the electrified vehicle being at a standstill (Column 2, Line 62 – Column 3, Line 16).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Kinoshita et al., as modified by Rini et al. and Tin et al., with the vehicle being at a standstill, as claimed, as disclosed by Birner et al., to make sure the vehicle is not continuing on after a minor accident, or during an emergency, or to ensure safety.  Work on high-voltage components is only carried out on stopped motor vehicles. 

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) in view of Rini et al., U.S. Patent 8,307,934 B2 (2012) and Tin et al., U.S. Patent 9,842,812 B2 (2017) as applied to claim 1 above, and further in view of Spjuth et al., U.S. Patent 9,472,800 B2 (2016).
As to claim 6, Kinoshita et al., as modified by Rini et al. and Tin et al., discloses the electrified vehicle of claim 1.  Kinoshita et al. does not disclose an external device, as claimed.
Spjuth et al. discloses wherein the controller is programmed to generate the termination signal in response to receiving the first signal from an external device (Column 4, Lines 52-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Kinoshita et al., as modified by Rini et al, with an external device, as claimed, as disclosed by Spjuth et al., to provide additional information and resources to determine a risk from the battery.  
See MPEP 2144.04.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.   In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
As to claim 7, Kinoshita et al., as modified by Rini et al. and Tin et al., discloses the electrified vehicle of claim 6.  Kinoshita et al. does not disclose a wireless signal, as claimed.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing of the claimed invention to combine the electrified vehicle of claim 6, as disclosed by Kinoshita et al., as modified by Rini et al., where the first signal is wirelessly received from the external device.
See MPEP 2144.04.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.   In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Claims 9, and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) in view of Tin et al., U.S. Patent 9,842,812 B2 (2017). 
As to claim 9, Kinoshita et al. discloses a method for controlling an electrified vehicle having a high-voltage source, comprising, by a vehicle controller: 
receiving sensor data from at least one vehicle sensor (impact detecting circuit, Column 4, Lines 5-12); and 
communicating a termination signal to at least one integrated circuit (IC) in response to determining that the sensor data satisfies stored criteria indicative of a possibility of electrical shock from the high-voltage source to disable the high-voltage source, wherein the at least one IC irreversibly disables the high-voltage source from providing high-voltage power in response to the termination signal (Column 3, Lines 15-43, impact destroying switches).
Kinoshita et al. does not disclose where the integrated circuit (IC) makes the termination, as claimed.
Tin et al. discloses at least one integrated circuit (IC) configured to irreversibly electrically disable (Column 2, Lines 41-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle, as disclosed by Kinoshita et al., with the use of an integrated circuit (IC), as claimed, as disclosed by Tin et al., to self-destruct the integrated circuit and disable the traction battery, making the electrified vehicle safe from discharging the battery improperly.
As to claim 13, Kinoshita et al., as modified by Tin et al., discloses the method of claim 9.  Kinoshita et al. further discloses wherein the at least one IC is located within the high-voltage source (Figure 4, circuit connecting to the traction battery, Column 3, Lines 15-43).
As to claim 14, Kinoshita et al., as modified by Tin et al., discloses the method of claim 9 and further discloses wherein the high-voltage source comprises a traction battery having a plurality of cell groups, and wherein the at least one IC disconnects one of the plurality of cell groups from another of the plurality of cell groups in response to the termination signal (Figure 4, impact destroying switches 302, 303).

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) and Tin et al., U.S. Patent 9,842,812 B2 (2017) as applied to claim 9 above, and further in view of Spjuth et al., U.S. Patent 9,472,800 B2 (2016).
As to claim 10, Kinoshita et al., as modified by Tin et al., discloses the method of claim 9.  Kinoshita et al. does not disclose an external device, as claimed.  
Spjuth et al. discloses further comprising receiving the termination signal from an external device (Column 4, Lines 52-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 9, as disclosed by Kinoshita et al., with an external device, as claimed, as disclosed by Spjuth et al., to provide additional information and resources to determine a risk from the battery.  
See MPEP 2144.04.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.   In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) and Tin et al., U.S. Patent 9,842,812 B2 (2017) as applied to claim 9 above, and further in view of Rini et al., U.S. Patent 8,307,934 B2 (2012).
As to claim 11, Kinoshita et al., as modified by Tin et al., discloses the method of claim 9.  Kinoshita et al. does not disclose a speed sensor, as claimed.
Rini et al. discloses wherein the at least one vehicle sensor comprises a vehicle speed sensor (Column 4, Lines 12-36, vehicle speed from the vehicle). 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 9, as disclosed by Kinoshita et al., with the use of vehicle speed as a parameter for generating the termination signal, as claimed, as disclosed by Rini et al., as modified by Tin et al., to utilize a common vehicle speed sensor to determine that a disabling of the battery was necessary, possibly indicating a collision where the battery could cause added injury to passengers or responders. 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) and Tin et al., as applied to claim 9 above, and further in view of Birner et al., U.S. Patent 10,137,783 B2 (2018).
As to claim 12, Kinoshita et al., as modified by Tin et al., discloses the method of claim 9.  Kinoshita et al. does not discloses where the vehicle is at a standstill, as claimed.
Birner et al. discloses wherein the at least one vehicle sensor indicates that the electrified vehicle is at a standstill (Column 2, Line 62 – Column 3, Line 16).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Kinoshita et al., as modified by Rini et al. and Tin et al., with the vehicle being at a standstill, as claimed, as disclosed by Birner et al., to make sure the vehicle is not continuing on after a minor accident, or during an emergency, or to ensure safety.  Work on high-voltage components is only carried out on stopped motor vehicles. 

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) in view of Rini et al., U.S. Patent 8,307,934 B2 (2012) and Tin et al., U.S. Patent 9,842,812 B2 (2017), as applied to claim 16 above, and further in view of Spjuth et al., U.S. Patent 9,472,800 B2 (2016).
As to claim 17, Kinoshita et al., as modified by Rini et al. and Tin et al., discloses the electrified vehicle of claim 16.   
Kinoshita et al. does not disclose an external device, as claimed.
Spjuth et al. discloses wherein the sensor data includes a wirelessly received disconnection signal transmitted by an external device (Column 4, Lines 52-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 16 as disclosed by Kinoshita et al., as modified by Rini et al. and Tin et al., with an external device, as claimed, as disclosed by Spjuth et al., to provide additional information and resources to determine a risk from the battery.  
See MPEP 2144.04.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.   In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) in view of Rini et al., U.S. Patent 8,307,934 B2 (2012) as applied to claim 16 above, and further in view of Siciak et al.,  U.S. Patent 9,755,417 B2 (2017).
As to claim 20, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 16.  Kinoshita et al. does not disclose a verification, as claimed.  
Siciak et al. discloses wherein the controller is programmed to transmit a verification of disconnection signal in response to detecting that the battery has been disabled (Column 6, Lines 5-26, Column 6, Line 66 – Column 7, Line 21).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 16, as disclosed by Kinoshita et al., as modified by Rini et al., with the use of a verification, as claimed, as disclosed by Siciak et al., to confirm the safety of the disconnection, even to spread the information to others that may come in contact with the vehicle and need to know if there is a danger from the high-voltage battery, such as a rescue team. 

Response to Arguments
Applicant’s arguments, filed July 4, 2022, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tin et al., U.S. Patent 9,842,812 B2 (2017).
Tin et al. discloses a self-destructing chip that would electrically disable the high-voltage power when combined with the system of Kinoshita et al.  Applicant argued Kinoshita et al. disconnected the high-voltage battery with switches, rather than an integrated circuit.  Tin et al. discloses an integrated circuit that self-destructs to disable the battery, as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666